DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
1.	The following is a Notice of Allowance in response to remarks filed 06 July 2022.

TERMINAL DISCLAIMER
2.	The terminal disclaimer filed 07/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 9,760,954 has been reviewed and is accepted. The terminal disclaimer has been recorded.

STATEMENT FOR REASONS FOR ALLOWANCE
3.	Claims 1-5 and 8 are allowable as set forth below.
4.	Regarding the prior art, the claimed invention is directed to visual focal point composition for media capture based on a target recipient audience.
	Independent claim 1 identifies the uniquely distinct features of:
“receiving, via the selection function on a display component of the media recording device from a user, an identifier of a target viewer of media content, wherein the target viewer is a person with whom the user intends to share media captured by the media recording device and providing suggested focal aspects of a scene subject to media capture, the suggested focal aspects include a post media capture artistic effect derived from the preferences of the target viewer, wherein the focal aspects of the scene are provided, via the display component of the media recording device, by a partial depression of a shutter button on the media recording device.”
Luong (2013/0169853) teaches determining a focal point within a scene based on determined contextual condition being met and a mode of operation may be coordinated based on direct user designation or on the basis of social networking profile information.
Ma (2014/0028885) teaches capturing of images through a dual shutter button user interface.
Lee (2014/0032546) teaches determining the user’s preferences for the filter effects for respective circumstances under which the photos were taken and determines the order of filter effects to be provided to the electronic device based at least in part on a current circumstance under which the user takes a photo or activates the photo taking/sharing application. For example, the system may determine the order for the filter effects with reference to preferences of the user’s friends or with reference to a random criterion.

None of the evidence at hand teaches or suggests the combination of underlined
features, nor does there exist an appropriate rationale for further modification of the
evidence at hand. It is hereby asserted by the Examiner that, in light of the above and in
further deliberation over all the evidence at hand, that the claims include allowable
subject matter as the evidence at hand does not anticipate the claims and does not
render obvious any further modification of the references to a person of ordinary skill in
the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629